Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on July 25, 2022 has been entered.

Claims 23-25, 27, 29-31, 33 and 49 are pending.
Claims 1-22, 26, 28, 32, 34-48 and 50 are cancelled.
Claims 23, 24, 29, 33 and 49 are amended.
Claims 23-25, 27, 29-31, 33 and 49 as filed on July 25, 2022 are under consideration to the extent of the elected species, e.g., the active ingredient is a fragrance.

Withdrawn Objections / Rejections
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 23-25, 27, 29-31, 33 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 23 as currently amended recites increased intensity and consistency of character.  Increased intensity and consistency of character are relative terms which renders the claim indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of “increase” or of “consistency”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 24, 25, 27, 29-31, 33 and 49 are included in this rejection because they depend from claim 23 and because they do not remedy the noted ambiguity.  Claims 24 and 25 are also included in this rejection because it is unclear if or/and how the intensity rating is related to the “increased” intensity and the specification fails to remedy the ambiguity.
	Claim 23 as currently amended recites the compressed gas is present in relation to the composition, however, the compressed gas is component (a) of the composition and it is unclear how the ratio can be 50:50 because this ratio excludes the volume of components (b), (c) and (d) of the composition.  Furthermore, the ratio as newly claimed appears to contradict the headspace limitations of the 3rd to last wherein clause.  Claims 24, 25, 27, 29-31, 33 and 49 are included in this rejection because they depend from claim 23 and because they do not remedy the noted ambiguities.  

Priority
As set forth in the Non-Final Rejection mailed June 2, 2017, the earliest date available to the claims is July 6, 2012.      

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claim 23-25, 27, 29-31, 33 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nwachukwu et al. (US 2012/0288467, filed May 10, 2011, IDS reference filed September 5, 2017) as evidenced by Vanvuren, “How to make your room smell fresh in 10 easy steps,” November 20, 2017, of record, in view of Clark et al. (US 2009/0311195, published December 17, 2009, of record) and Shieh et al. (US 2008/0017671, published January 24, 2008, of record).
	Nwachukwu teach methods for reducing particulates in the air comprising spraying (dispensing) a composition having an effective amount of a zwitterionic polymer (active compound), a compressed gas propellant ((a)) and an aqueous carrier ((c)), wherein the polymer agglomerates particulates in the air inclusive of dust (abstract; paragraphs [0002], [0006]-[0007] and [0022]; Examples; claim 1).  As evidenced by Vanvuren dust can cause a musty / bad smell (page 2, last line; page 3, last paragraph; page 5, section 2), therefore, the zwitterionic polymer of Nwachukwu is odor reducing.  Regarding the transitional phrase “consisting of dispensing a composition” as required by instant claim 23, the only required active method step of Nwachukwu is spraying (dispensing).  See MPEP 2111.03. Non-limiting examples of the composition are set forth in paragraph [0182]; Exemplary Formula IV does not comprise zwitterionic polymer.  Regarding the transitional phrase “said composition consists of (a)”, (b), (c) and (d) as required by instant claim 23, patents are relevant as prior art for all they contain and in view of Formula IV the compositions of Nwachukwu, at broadest, require nothing more than a compressed gas propellant and an aqueous carrier.  See MPEP 2123. 
	The compressed gas propellant is selected from compressed air, nitrogen, nitrous oxide, inert gases, carbon dioxide, and mixtures thereof (paragraph [0171]; claim 20), as required by instant claim 27.
	By aqueous composition/carrier it is meant water and (optionally) solvents such as ethanol (adjuvant (d) that is a co-solvent) (paragraph [0011]), as required by instant claim 33.  Exemplary Formula IV comprises a balance of distilled water or 94.585 wt% and 3 wt% ethanol (co-solvent) (paragraph [0182]).  Regarding the limitation wherein said composition is a single phase as required by instant claim 23, the aqueous compositions of Nwachukwu are presumed to be a single phase because they comprise aqueous carriers as described at paragraph [0011] and may (optionally) further comprise solubilizing surfactants (adjuvant (d)) for the purpose of solubilizing excess hydrophobic organic materials, particularly any perfume (active (b) that is a fragrance) materials, which can be added to the composition to form a clear solution (single phase) as described at paragraph [0119].
	The compositions may (optionally) comprise a surfactant from 0.001 to 10 wt% ((d) adjuvant) (paragraph [0114]; claim 13), as required by instant claim 33.  Exemplary Formula IV comprises Silwet L-7600 which is a wetting surfactant as described in paragraphs [0124] and [0117], sodium dioctyl sulfosuccinate which is a surfactant, and hydrogenated castor oil which is a solubilizing surfactant as described in paragraphs [0119] and [0116].   
	The compositions may (optionally) comprise a perfume ((b) active that is a fragrance) mixture from about 0.01 to 10 wt%, about 2.5 wt% (paragraph [0125]; Exemplary Formula IV; claim 14), as required by instant claim 24.  The perfume ingredients provide a more consistent release profile (consistency of character) (paragraph [0126]).  The perfume mixtures useful in air freshening utilize relatively high levels of perfume ingredients; the perfume is not only effusive and very noticeable when the product is used in an aqueous aerosol, but the perfume continues diffusing from the multiple droplets disseminated on all surfaces within the room (increased intensity) (paragraphs [0135]-[0137]).
	Other optional ingredients include solvents, alcohols (e.g., ethanol), preservatives, antimicrobial compounds and other ingredients (paragraph [0170]).  Exemplary Formula IV further comprises acid salt and organic acid (buffer), preservative, and HCl or NaOH to adjust the pH to 5.  
	The spray dispenser (container) is capable of withstanding internal (initial) pressure of 50 to 140 psig, 80 to 130 psig (paragraph [0174]; claim 15).  Regarding the limitation of the pressure at 70 °F, Nwachukwu do not expressly teach a temperature, however, room temperature is implicit to the use of the disclosed air freshening consumer product.
	The flow rate of the composition being released from the dispenser is from about 0.0001 to about 2.0 grams/second; flow rate is determined by measuring the rate of composition expelled by a full container for the first 60 seconds of use (paragraph [0176]), as required by instant claims 29 and 49.  Because the term “about” permits some tolerance, the range of Nwachukwu overlaps the instantly claimed range(s), sufficient for prima facie obviousness as per MPEP 2144.05 I (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.).
	The mean (average) particle size of the spray droplets is from about 10 to 100 microns, alternatively from 20 to 60 microns (paragraph [0177]), as required by instant claims 30 and 31.
Nwachukwu do not teach about 0.25 to 2 wt% compressed gas propellant, a terminal pressure of 30 to 90 psig at 70 °C when less than 10% by volume of said composition remains in said container,  wherein said dispensing includes a pressure drop ratio over a dispensing life of said composition from said container of less than 4:1 when said container has a headspace volume of 25% by volume and of 2:1 when said container has a headspace of 50% by volume, and wherein the compressed gas is present in relation to the composition in a ratio of about 50:50 to about 25:75 as required by claim 23.
Nwachukwu do not teach said fragrance has an intensity rating of about 10 to 2 based on a scale of 0 to 15 as determined according to Intensity Testing Protocol as described herein based on a period of from greater than 0 to 200 minutes as required by claim 24.
Nwachukwu do not teach said fragrance has an intensity rating of about 8 to 3 based on a scale of 0 to 15 as determined according to Intensity Testing Protocol as described herein based on a period of from greater than 0 to 200 minutes as required by claim 25.
These deficiencies are made up for in the teachings of Clark and Shieh.
Clark teach compositions suitable for dispensing as a compressed gas aerosol comprising one or more active agents such as an aqueous solution of a fragrance from about 0.1 to 2 wt%, at least one surfactant from about 0.1 to 3 wt%, and a compressed gas propellant from about 0.1 to about 1 wt% (abstract; paragraphs [0037]-[0038] and [0040]-[0041]; claims 1 and 2).  The compressed gas propellant may be any suitable compressed gas propellant including, but not limited to, air, nitrogen, nitrous oxide, carbon dioxide, argon (inert gas), methane, ethane, and mixtures thereof; the propellant is pressurized in a range from about 100 to 165 psig, preferably from about 120 to 155 psig and more preferably about 135 psig (paragraph [0052]; claim 7).  The carrier solvent may be any suitable carrier solvent including, but not limited to, water from about 90 to 99 wt% (paragraph [0056]; Table 2).  The composition may be dispensed using a conventionally known compressed gas aerosol device (container) (paragraphs [0038] and [0041]).  
Shieh teach plastic aerosol containers with compressed gas propellants such as nitrogen, oxygen, air, carbon dioxide and nitrous oxide can be designed to deliver small particle size spray – average initial particle size of 40 to 100 microns -- throughout the life of the aerosol device by controlling critical parameters such as headspace volume and pressure, and gas permeation through the walls of the plastic aerosol container (abstract; paragraphs [0019], [0042], [0048] and [0076]-[0077]; Figures).  Since the compressed gas has limited solubility in the aqueous composition, the compressed gas exists in the headspace of the container (paragraph [0080]; Figure 1).  Figure 3 illustrates the relative constancy of particle size for pressures ranging from 120 psi (initial) to about 40 psi (final) (paragraphs [0078]-[0079]).  Figure 4:

    PNG
    media_image1.png
    457
    749
    media_image1.png
    Greyscale

illustrates embodiments having an initial pressure of 120 psi for container headspace volumes of 40, 50, 60 and 70%.  For the container with 50% headspace volume, the initial pressure is 120 psi and the final (terminal) pressure is 50 psi (at 0 volume), or 250 mL of product can be delivered at a starting pressure of 110 psi and a final pressure of about 50 psi (pressure drop ratio of 110:50 = 2.2:1) (paragraph [0081]).  For the container with 40% headspace volume, the initial pressure is 120 psi and the final pressure is 40 psi (at 0 volume).  In view of Figure 4, for a given composition as the headspace volume decreases the pressure drop increases.  Suitably, the headspace occupies greater than 40%, or greater than 50%, or greater than 60%, or 20 to 80% or 30 to 60%, or about 50% (ratio of 50:50) of the volume of the container (paragraph [0080]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the amount of the compressed gas propellant of the composition of Nwachukwu to consist of the compressed gas propellant from about 0.1 to about 1 wt% as taught by Clark because Clark teach this amount is suitable for aerosol dispensing of aqueous compositions comprising fragrances initially pressurized in the range from about 100 to 165 psig.  There would be a reasonable expectation of success because the initial pressure of Clark over laps the initial pressure of Nwachukwu.  Additionally and/or alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of compressed gas propellant required to attain the desired initial pressure and to effectively dispense/propel the aqueous aerosol composition of Nwachukwu.  As per MPEP 2144.05 II, it is prima facie obvious to optimize result-effective variables within prior art conditions or through routine experimentation.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the process of spraying the composition of Nwachukwu or of Nwachukwu in view of Clark would result in the depletion of the composition from the compressed gas aerosol spray dispenser.  In view of Figure 4 of Shieh which among other things illustrates an embodiment of a compressed gas aerosol spray dispenser having a starting pressure of about 110 psi – a starting pressure which falls within the ranges taught by Nwachukwu and by Clark -- and a final pressure of about 50 psi as expressly stated in paragraph [0081] for delivering all of the aerosol composition, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the internal pressure of 50 to 140 psig, 80 to 130 psig as taught by Nwachukwu for the spray dispenser would encompass high initial pressures, e.g. 110 psi as taught by Shieh, as well as low post dispensing final pressures, e.g., 50 psi as taught by Shieh. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the compressed gas of the composition of Nwachukwu or of Nwachukwu in view of Clark would exist in the headspace of the spray dispenser (container) because Shieh teach compressed gas has limited solubility in aqueous compositions as illustrated in Figure 1 of Shieh.  Because Shieh, as a whole, teach headspace volume is a critical parameter in designing compressed gas aerosol spray dispensers to deliver small particles of size 40 to 100 microns throughout the life the aerosol spray device, a size range that overlaps the size range of 10 to 100 microns desired by Nwachukwu, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the headspace volume of the spray dispenser of Nwachukwu or of Nwachukwu in view of Clark in order to achieve the promised result of Shieh.  See MPEP 2144.05 II.  Shieh expressly teach typical headspace volumes to occupies greater than 40%, or greater than 50%, or greater than 60%, or 20 to 80% or 30 to 60%, or about 50% (ratio of 50:50) of the volume of the container and Figure 4 illustrates that the for a given composition as the headspace volume decreases the pressure drop increases.
Because the combined teachings of Nwachukwu in view of Clark and Shieh render obvious a method consisting only of spraying/dispensing a composition consisting only of the instantly claimed ingredients in amounts that overlap the instantly claimed amounts, wherein the aerosol container is initially pressurized in a range of 50 to 140 psig, wherein mean/average size of the spray droplets is from about 10 to 100 microns, wherein the flow rate is from about 0.0001 to 2.0 grams/second, and wherein the headspace occupies 20 to 80% of the container, one of ordinary skill in the art would be imbued with the reasonable expectation that when operated at a headspace of 50% the dispensing would result in a pressure drop of 2:1 and when operated at a headspace of 25% the dispensing would result in a pressure drop of 4:1, absent evidence to the contrary.  In further support of this presumption, Shieh illustrate in Figure 4 a pressure drop of 2.2:1 at a headspace of 50% when a container is pressurized to 120 psi and Shieh demonstrate in Figure 4, all things being equal, a decrease in headspace volume results in an increase in the pressure drop.  As such, a headspace of 25% is expected to have a larger pressure drop than 2.2:1.
Because the combined teachings of Nwachukwu in view of Clark and Shieh render obvious a method consisting only of spraying/dispensing a composition consisting only of the instantly claimed ingredients in amounts that overlap the instantly claimed amounts, one of ordinary skill in the art would be imbued with the reasonable expectation the active / fragrance has increased intensity and consistency of character, absent evidence to the contrary.
Regarding claims 24 and 25, because Nwachukwu in view of Clark and Shieh render obvious a method consisting only of spraying/dispensing a composition consisting only of the instantly claimed ingredients in amounts that overlap the instantly claimed amounts as required by claim 23, one of ordinary skill in the art would be imbued with the reasonable expectation that the air freshener or perfumed composition of Nwachukwu would possess a fragrance intensity of about 10 to about 2, about 8 to about 3, on an intensity scale of 0 to 15, absent evidence to the contrary.  In further support of this presumption, Nwachukwu expressly teach the perfume is not only effusive and very noticeable when the product is used in an aqueous aerosol, but the perfume continues diffusing from the multiple droplets disseminated on all surfaces within the room.  This description is consistent with an intensity rating of moderate (6-8) or strong (9-12) as disclosed at paragraph [0049] of the instant specification.


Claims 23-25, 27, 29-31, 33 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark et al. (U.S. 2009/0311195, published December 17, 2009, of record) in view of Woo et al. (U.S. 2004/0223943, published November 11, 2004, IDS reference filed January 28, 2013); Shieh et al. (U.S. 2008/0017671, published January 24, 2008, of record); and Tasz et al. (U.S. 2007/0194040, published August 23, 2007, IDS reference filed January 28, 2013).
	Clark teach compositions suitable for dispensing as a compressed gas aerosol comprising one or more active agents such as a fragrance and/or an insecticide (active) in an aqueous solution (single phase) from about 0.1 to 2 wt%, at least one surfactant (adjuvant) from about 0.1 to 3 wt%, and a compressed gas propellant from about 0.1 to about 1 wt%; the composition uses a reduced amount of surfactant and active agent thereby allowing for a more efficient active agent loading and a reduced stickiness or tackiness on surfaces contacted during use (abstract; paragraphs [0037]-[0038] and [0040]; claims 1-4), as required by instant claims 24 and 33.  Regarding the transitional phrase “consisting of dispensing a composition” as required by instant claim 23, the only required active method step of Clark is spraying (dispensing).  See MPEP 2111.03.  Regarding the transitional phrase “said composition consists of (a)”, (b), (c) and (d) as required by instant claim 23, the compositions of Clark, at broadest, do not require a component excluded by the claims.
The compressed gas propellant may be any suitable compressed gas propellant including, but not limited to, air, nitrogen, nitrous oxide, carbon dioxide, argon (inert gas), methane, ethane, and mixtures thereof; the propellant is pressurized in a range from about 100 to 165 psig, preferably from about 120 to 155 psig and more preferably about 135 psig (initial, room temperature or about 70 ºF is implicit) (paragraph [0052]; claim 7), as required by instant claim 27.
The carrier solvent may be any suitable carrier solvent including, but not limited to, water from about 90 to 99 wt% (paragraph [0056]; Table 2).
The composition may optionally (0 wt%) comprise corrosion inhibitor(s) from 0.05 to 1 wt% (paragraph [0046]; Table 2; claim 8).   
The composition may optionally (0 wt%) comprise solvent(s) from 0.1 to 10 wt%; solvents include alkylene glycols (paragraphs [0046] and [0055]; Table 2; claims 10 and 11), as required by instant claim 33.
The composition may optionally (0 wt%) comprise pH controller(s) (buffer) in an amount suitable to achieve the desired pH (paragraphs [0046] and [0057]; Table 2).  
The composition may optionally (0 wt%) comprise antimicrobial(s) (active, preservative adjuvant) from 0.05 to 0.2 wt% (paragraphs [0046] and [0065]; Tables 2 and 7; claims 12-13).  
The composition may be dispensed (method of dispensing an active agent) using a conventionally known compressed gas aerosol device (aerosol dispensing container) (paragraphs [0038] and [0041]).  Since compressed gas aerosols devices generally provide a spray having a particle size greater than standard aerosol packages, the reduction in stickiness or tackiness of the composition as described above provides significant improvement and advantage over previously known compressed gas aerosol compositions (paragraph [0041]).
	Clark do not teach an aerosol container adapted to provide said composition as a spray for a duration of at least 60 seconds at a spray rate in a range greater than 2.0 to about 3.0 g/s, wherein said spray rate is a measured rate of initial spray product expelled for a 60 second duration from said container when 100% full, and with an average particle size in a range of about 60 to 100 microns, and when less than 10% by volume of said composition remains in said container, said composition is under a terminal pressure of about 30 to about 90 psig at 70 °F; and wherein said dispensing includes a pressure drop ratio over a dispensing life of said composition from said container of less than 4:1 when said container has a headspace of 25% by volume and of 2:1 when said container has a headspace of 50% by volume; and wherein said at least one active has increased intensity and consistency of character; and wherein the compressed gas is present in relation to the composition in a ratio of about 50:50 to about 25:75 as required by claim 23.
Clark do not teach wherein said fragrance has an intensity rating of about 10 to about 2 based on an intensity scale of 0 to 15 as determined according to Intensity Testing Protocol as described herein based on a period of from greater than 0 to 200 minutes as required by claim 24.
Clark do not teach wherein said fragrance has an intensity of about 8 to about 3 based on a scale of 0 to 15 as determined according to Intensity Testing Protocol as described herein based on a period of from greater than 0 to 200 minutes as required by claim 25.
Clark do not teach wherein said spray rate is in a range greater than 2.0 to about 2.5 g/s as required by claim 29.
Clark do not teach wherein said average particle size is in a range of about 60 to about 90 microns as required by claim 30.
Clark do not teach wherein said average particle size is in a range of about 60 to about 80 microns as required by claim 31.
Clark do not teach wherein the spray rate is in a range greater than 2.0 to below 2.2 g/s as required by claim 49.
These deficiencies are made up for in the teachings of Woo, Shieh and Tasz.
Woo teach air freshener products comprising a compressed gas propellant are characterized by an initial impact that is not overpowering and is perceived in the air for a long period of time; it is believed that the perfume (fragrance) longevity may be attributed to the larger droplets which may act as reservoirs for perfume (increased intensity, consistency of character) (abstract; paragraphs [0012], [0044] and [0074]-[0075]; Figure 1; claims 1, 5 and 9).  The mean (average) particle size of the spray droplets may be in the range from about 10 to about 100 microns or about 20 to about 60 microns (paragraphs [0011] and [0076]; claims 10, 13 and 14), as required by instant claims 30 and 31.  The air freshening composition has an intensity measured on a sensory rating scale of 0 to 5 that is in a range of greater than or equal to about 2.5 but less than about 3.5 (about 7.5 to about 10.5 on a scale of 15) at 2 minutes and at 5 minutes (paragraphs [0030] and [0103]; Figure 3), as required by instant claims 24 and 25.  
Shieh teach plastic aerosol containers with compressed gas propellants such as nitrogen, oxygen, air, carbon dioxide and nitrous oxide can be designed to deliver small particle size spray – average initial particle size of 40 to 100 microns -- throughout the life of the aerosol device by controlling critical parameters such as headspace volume and pressure, and gas permeation through the walls of the plastic aerosol container (abstract; paragraphs [0019], [0042], [0048] and [0076]-[0077]; Figures), as required by instant claims 30 and 31.   Since the compressed gas has limited solubility in the aqueous composition, the compressed gas exists in the headspace of the container (paragraph [0080]).  Figure 3 illustrates the relative constancy of particle size for pressures ranging from 120 psi (initial) to about 40 psi (final) (paragraphs [0078]-[0079]).   The examples within Figure 4:

    PNG
    media_image1.png
    457
    749
    media_image1.png
    Greyscale

start at an initial pressure of 120 psi for container headspace volumes of 40, 50, 60 and 70%.  For the container with 50% headspace volume, the initial pressure is 120 psi and the final (terminal) pressure is 50 psi (at 0 volume), or 250 mL of product can be delivered at a starting pressure of 110 psi and a final pressure of about 50 psi (pressure drop ratio of 110:50 = 2.2:1) (paragraph [0081]).  For the container with 40% headspace volume, the initial pressure is 120 psi and the final pressure is 40 psi (at 0 volume).  In view of Figure 4, for a given composition as the headspace decreases the pressure drop increases.  Suitably, the headspace occupies greater than 40%, or greater than 50%, or greater than 60%, or 20 to 80% or 30 to 60%, or about 50% (ratio of 50:50) of the volume of the container (paragraph [0080]).  Shieh further teach the actuator or nozzle design also influences aerosol droplet size (paragraph [0077]).
Tasz teach an air treating composition in combination with a spray valve and actuator; the particle size of the composition is controlled through the valve and actuator dimensions as well as the formulation of the composition (abstract).  The spray rate ranges from about 0.5 to about 2.5 g/s (paragraphs [0023], [0088]-[0089] and [0104]; claim 1), as required by instant claims 29 and 49.  The exemplary spray performance parameters include an initial spray rate and a spray rate after spraying the sample down to 200 g by spraying cans at 10 second intervals once per hour for a maximum of 6 sprays per day (encompass a duration of at least 60 seconds) (paragraphs [0102], [0109] and [0112]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to deliver the aerosol composition of Clark comprising at least one active agent that is a fragrance suitable for dispensing as a compressed gas aerosol at a particle size of about 10 to about 100 microns as taught by Woo because Woo found this mean (average) particle size resulting from aerosol delivery via compressed gas propellant to enhance perfume (fragrance) longevity.  There would be a reasonable expectation of success because Clark teach the aerosol composition may be dispensed using a conventionally known compressed gas aerosol devices and because Clark teach the resultant spray to have a particle size greater than standard.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the delivery of the aerosol composition of Clark in view of Woo having a mean (average) aerosol droplet size from about 10 to about 100 microns to further employ the plastic aerosol container and product parameters of Shieh because Shieh teach by controlling the critical parameters of headspace volume and pressure, and gas permeation through the walls of the plastic aerosol container the particle/droplet spray size can be maintained over at least 75% of the life of the aerosol device.  One would be motivated to do so because Woo teach the particle size correlates with the perfume/fragrance release profile.  There would be a reasonable expectation of success because Woo teach the droplet size should be about 10 to about 100 microns and the plastic aerosol container of Shieh is designed to deliver average initial particle size of 40 to 100 microns.  Additionally, the compressed gas propellant of Clark is pressurized in a range from about 100 to 165 psig and the plastic aerosol container of Shieh is characterized by an initial pressure greater than 75 psi such as the initial pressure of 120 psi of the examples, therefore, further control of the headspace volume is expected to yield the benefit of maintaining the particle size thereby enhancing perfume longevity over the life of the aerosol product.  
Because the combined teachings of Clark in view of Woo and Shieh render obvious dispensing the instantly claimed composition consisting only of the instantly claimed ingredients present in amounts which overlap the instantly claimed amounts using a compressed gas propellant, wherein the aerosol container is pressurized in a range of 100 to 165 psig, wherein the mean (average) particle size is about 10 to 100 microns and wherein the headspace is present from 20 to 80% of the container, one of ordinary skill in the art would be imbued with the reasonable expectation that when operated at a headspace of 50% the dispensing would result in a pressure drop of 2:1 and when operated at a headspace of 25% the dispensing would result in a pressure drop of 4:1, absent evidence to the contrary.  In further support of this presumption, Shieh demonstrate in Figure 4 a pressure drop of 2.2:1 at a headspace of 50% when a container is pressurized to 120 psi and Shieh demonstrate in Figure 4, all things being equal, a decrease in headspace volume results in an increase in the pressure drop.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the delivery of the aerosol composition of Clark having a mean (average) aerosol droplet size from about 10 to about 100 microns according to the teachings of Woo and packaged such that the headspace volume and pressure are controlled according to Shieh to employ a spray rate from about 0.5 to about 2.5 g/s as taught by Tasz because Tasz teach this range is suitable for dispensing air freshening compositions.  There would be a reasonable expectation of success because Clark teach the composition may be dispensed using a conventionally known compressed gas aerosol device.   Tasz do not teach the initial spray rate is measured for a 60 second duration, rather, Tasz teach the initial spray rate is measured for a 10 second duration and continuing in 10 second increments thereafter.  Absent a showing of criticality with respect to the duration of the initial spray rate, one of ordinary skill in the art would be imbued with the reasonable expectation that the initial spray of a full container would be independent of the time / duration of measurement, absent evidence to the contrary.
Because the combined teachings of Clark in view of Woo, Shieh and Tasz render obvious a method consisting only of spraying/dispensing a composition consisting only of the instantly claimed ingredients in amounts that overlap the instantly claimed amounts, one of ordinary skill in the art would be imbued with the reasonable expectation the active / fragrance has increased intensity and consistency of character, absent evidence to the contrary.
Regarding claims 24 and 25, because Clark in view of Woo, Shieh and Tasz render obvious the instantly claimed method of delivery of the instantly claimed composition as required by claim 23, one of ordinary skill in the art would be imbued with the reasonable expectation that the air freshener would possess a fragrance intensity of about 10 to about 2, about 8 to about 3, on an intensity scale of 0 to 15, absent evidence to the contrary.  In addition, Woo explicitly teach the larger droplet sizes serve as a reservoir for perfume/fragrance and Woo teach on a sensory rating scale of 0 to 5, the method of air freshening delivers an intensity greater than or equal to about 2.5 but less than about 3.5 (about 7.5 to about 10.5 on a scale of 15) at 2 minutes and at 5 minutes.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.
	Applicant’s citation to page 14 of the PTAB Decision of May 26, 2022 and to KSR is acknowledged but not found persuasive because there is no evidence of record substantiating Applicant’s allegation of a “discovery” of improved performance not recognized in the art.   Applicant is reminded prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art.  See MPEP 2145 II.  Therefore, the rejections of record are properly maintained in modified form as necessitated by Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Gosselin et al. (US 5,385,303) teach aerosol spray packages optimized in terms of flow rate, particle size and spray pattern (title; abstract; claims).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA  PROSSER/
Examiner, Art Unit 1619


/ILEANA POPA/Primary Examiner, Art Unit 1633